Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered December 20, 1990, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, along with two others, was arrested inside a ransacked video store. On appeal, he argues that the trial court committed reversible error when it refused his request to charge the jury concerning intoxication (Penal Law § 15.25). We disagree.
The defendant testified in detail as to the lighting and layout of the area surrounding the video store and to his actions that evening prior to his arrest. He gave testimony concerning a conversation with a young woman he knew and had met just prior to his arrest and the exact items he had purchased at a "24-hour store”. On cross-examination, he directly denied he might have been so drunk that he entered the video store unwittingly and simply forgot.
Considering these and all the other circumstances of this case, we conclude that any failure on the part of the trial court to issue a charge with respect to the defendant’s claim of intoxication was harmless (see, e.g., People v Wood, 66 NY2d *148374, 379; People v Crimmins, 36 NY2d 230). Bracken, J. P., Sullivan, Harwood and Lawrence, JJ., concur.